                   Case 1:18-cv-00640-PLF Document 34 Filed 10/18/18 Page 1 of 6
	


                                               UNITED STATES DISTRICT COURT
                                               FOR THE DISTRICT OF COLUMBIA


STUDENT LOAN SERVICING
ALLIANCE,

                             Plaintiff ,

v.                                                                       Civil Action No. 18-640 (PLF)


STEPHEN C. TAYLOR, et al. ,


                                    Defendants .


     DEFENDANTS’ 1 SUPPLEMENTAL FILING IN RESPONSE TO THE
            COURT’S OCTOBER 10, 2018 MINUTE ORDER

                                                                INTRODUCTION

              In its October 10, 2018 Minute Order, the Court invited the Parties to

“address[] directly whether D.C. Law 21-214 and the final rules promulgated

pursuant to it violate the intergovernmental immunity doctrine,” an argument

advanced by the United States in its August 24, 2018 Statement of Interest (SOI).

See ECF No. 20 at 14-18. As explained below, D.C. Law 21-214 and the District’s

implementing regulations do not violate the intergovernmental immunity doctrine.

And, in any event, this Court should decline to address an argument not presented

by the Parties to this litigation, but instead solely raised by a non-party in a

																																																													
1      Defendants are the District of Columbia, Stephen C. Taylor, in his official
capacity as DISB Commissioner, and Charles A. Burt, in his official capacity as
DISB Student Loan and Foreclosure Ombudsman. Defendants are collectively
referred to as “the District.”



	
        Case 1:18-cv-00640-PLF Document 34 Filed 10/18/18 Page 2 of 6
	


statement of interest.

                                   ARGUMENT

I.    The District Does Not Directly Regulate or Discriminate Against
      the Federal Government.
	
      The United States advances two alternative arguments for why the District

violates the intergovernmental immunity doctrine:       (1) it directly regulates the

federal government; and (2) it discriminates against the federal government. ECF

No. 20 at 14. Each is unavailing and contrary to the limited scope of the

intergovernmental immunity doctrine.

      As explained by the Supreme Court in North Dakota v. United States, 495

U.S. 423 (1990), although “[s]tate tax laws, licensing provisions, contract laws, or

even ‘a statute or ordinance regulating the mode of turning at the corner of streets,’

… regulate federal activity in the sense that they make it more costly for the

Government to do its business,” “[a] state regulation is invalid only if it regulates

the United States directly or discriminates against the Federal Government or

those with whom it deals.” Id. at 434-35 (citations omitted). The Court therefore

“decisively rejected the argument that any state regulation which indirectly

regulates the Federal Government’s activity is unconstitutional.” Id. at 434.

      As to direct regulation, the United States argues that the District’s laws and

regulations improperly “dictate how the servicers perform their contracts with [the

U.S. Department of Education]” by imposing record keeping and reporting

requirements. ECF No. 20 at 15. That argument, however, is foreclosed by North

Dakota. See 495 U.S. at 437 (no direct regulation where “[b]oth the reporting

                                          2
	
        Case 1:18-cv-00640-PLF Document 34 Filed 10/18/18 Page 3 of 6
	


requirement and the labeling regulation operate against suppliers, not the

Government, and concerns about direct interference … therefore are not

implicated.”). The District’s regulations apply only to student loan servicers, not the

federal government. Nor do the District’s regulations attempt to directly dispose of

federal property. But see, e.g., City of Des Moines v. Sec’y of Hous. and Urban Dev.,

Civil Action No. 00-90625, 2000 WL 33666936, at *4 (D. Iowa Sept. 22, 2000).

      And the United States’ reliance on Boeing, Co. v. Movassaghi, 768 F.3d 832

(9th Cir. 2014), is misplaced. In Boeing, a California law imposed higher cleanup

standards for radioactive waste than what was required by the Department of

Energy under the Atomic Energy Act. 768 F.3d at 839 (“[t]he state law requires an

application of more stringent cleanup standards than federal laws and [the

Department of Energy’s] cleanup procedures do.”). The Ninth Circuit found

California’s law improper because it “replaces the federal cleanup standards” and

“overrides federal decisions as to necessary decontamination measures” such that it

“regulates not only the federal contractor but the effective terms of [the] federal

contract itself.” Id. at 840. Here, the District’s regulations do not mandate the terms

of federal contracts with student loan servicers; recordkeeping and reporting

requirements have no effect on, and function independently of, servicers’

performance of their federal contractual obligations.

      In addition, the United States alleges that the District’s regulations are

discriminatory because the regulations address only student loan servicing, “rather




                                          3
	
                   Case 1:18-cv-00640-PLF Document 34 Filed 10/18/18 Page 4 of 6
	


than loan servicing or consumer lending in general.” Id. at 15-16.2 The Supreme

Court has explained that to be non-discriminatory, “the regulation be one that is

imposed on some basis unrelated to the object’s status as a Government contractor

or supplier, that is, that it be imposed equally on other similarly situated

constituents of the State.” North Dakota, 495 U.S. at 438. Here, all student loan

servicers, whether federal contractors or otherwise, are subject to the same

regulatory standards. See also Boeing, 768 F.3d at 842 (discrimination when

California imposed a more stringent standard on cleanup of federal land than on

other land); United States v. California, 314 F. Supp. 3d 1077, 1093 (E.D. Cal.

2018). And the argument that D.C. Law 21-214 is discriminatory because it is

under-inclusive (applying only to student loan servicers) finds no basis in the

intergovernmental immunity doctrine. See, e.g., U.S. Postal Serv. City of Berkeley,

Civil Action No. 16-4815, 2018 WL 2188853, at *3 (N.D. Cal. May 14, 2018) (city

zoning ordinance was not discriminatory even though it related only to historic

designation because “[i]t is nothing more than a truism that any regulation

purporting to govern a specific area will affect properties right up to the boundaries




																																																													
2      The United States makes this claim despite later acknowledging that the
District’s regulations also “apply to purely private loan servicing.” ECF No. 20 at 16.
It also reads out-of-context a statement in the District’s Third Notice of Emergency
and Proposed Rulemaking, ECF No. 19-12, that explains some of the purposes of
the rulemaking. Those purposes, however, apply equally to commercial and private
loans. See id. at 2 (referring to federal “amend[ment] and repeal [of] several federal
regulations and policies related to student aid” and need for the District to
“strengthen consumer protections for student loan borrowers”).


                                                                4
	
                   Case 1:18-cv-00640-PLF Document 34 Filed 10/18/18 Page 5 of 6
	


of that area but not the properties immediately beyond.”).3

II.           Because Intergovernmental Immunity Was Not Raised by a Party
              to This Lawsuit, This Court Should Decline to Rely on It.

              In addition, intergovernmental immunity was only raised by the United

States in its SOI, and not by plaintiff. As such, the Court should decline to address

it in ruling on the Parties’ motions for summary judgment. Eldred v. Ashcroft, 255

F.3d 849, 850-51 (D.C. Cir. 2001) (finding it “particularly inappropriate” to consider

argument raised by amicus but not adopted by parties in the case); see Cellnet

Commc’ns v. FCC, 149 F.3d 429, 443 (6th Cir. 1998) (“t]o the extent that the amicus

raises issues or make arguments that exceed those properly raised by the parties,

[the court] may not consider such issues”); Richardson v. Ala. State Bd. of Educ.,

935 F.2d 1240, 1247 (11th Cir. 1991) (court will not consider issues raised in an

amicus brief “that were neither raised in the district court nor argued by appellants

on appeal.”); Tafas v. Dudas, 511 F. Supp. 2d 652. 660 (E.D. Va. 2007) (a court “may

not consider legal issues or arguments not raised by the parties.”).4

              Although the United States filed its SOI under 28 U.S.C. § 517 rather than

																																																													
3      Intergovernmental immunity doctrine is limited, and many of the United
States’ claims sound more accurately in preemption. As the Supreme Court
explained, “[c]laims to any further degree of immunity must be resolved under the
principles of congressional pre-emption.” North Dakota, 495 U.S. at 435 and n.7
(1990) (citing cases applying conflict preemption principles).

4      Moreover, it is unclear if plaintiff would have standing to raise
intergovernmental immunity at all. See Boeing, 786 F.3d at 842 (“When the state
law is discriminatory, a private entity with which the federal government deals can
assert immunity.”) (emphasis added); City of Joliet v. Mid-City Nat’l Bank of
Chicago, Civil Action No. 05-6746, 2008 WL 4344896, at *4 (N.D. Ill. Mar. 27, 2008)
(“intergovernmental immunity has never been extended to private parties”).
	

                                                                5
	
        Case 1:18-cv-00640-PLF Document 34 Filed 10/18/18 Page 6 of 6
	


filing an amicus brief under Local Civil Rule 7(o), the same principles should apply,

given the United States’ minimal participation here. The United States should not

be afforded the opportunity to advance independent arguments when it is not

engaged as a party in this litigation.

                                   CONCLUSION

      For the foregoing reasons, the Court should decline to consider the

intergovernmental immunity argument raised by the United States in its August

24, 2018 Statement of Interest.

Dated: October 18, 2018.          Respectfully submitted,

                                  KARL A. RACINE
                                  Attorney General for the District of Columbia

                                  TONI MICHELLE JACKSON
                                  Deputy Attorney General
                                  Public Interest Division

                                  /s/ Fernando Amarillas
                                  FERNANDO AMARILLAS [974858]
                                  Chief, Equity Section

                                  /s/ Gregory M. Cumming________
                                  GREGORY M. CUMMING [1018173]
                                  JESSICA N. KRUPKE [1019967]
                                  Assistant Attorneys General
                                  441 Fourth Street, N.W., Suite 630 South
                                  Washington, D.C. 20001
                                  (202) 724-6627
                                  (202) 715-7769 (fax)
                                  gregory.cumming@dc.gov

                                  Counsel for Defendants


	



                                           6
	
